DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 4/08/2022.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,417,079 to Rudick et al. (Rudick) in view of KR 19980014956 to Park et al. (Park).
In reference to claim 1, Rudick teaches a refrigerator (FIG. 1-5) comprising a cabinet (3, FIG. 1-5) having a first storage compartment (11, FIG. 1-5) and a second storage compartment (defined by 18, lower portion of 19, all portions of 20 and 22, FIG. 4), and a cooling module (15, FIG. 1-8) removably coupled to the cabinet (FIG. 5) and including an evaporator (23, FIG. 1-8), a condenser (24, FIG. 1-8), and a compressor (25. FIG. 1-8), the cabinet including a first cold air duct (21 and 29, FIG. 1-8) extending from the first storage compartment (11, FIG. 1-8) and configured to allow a portion of the cooling module (a portion comprising 23, FIG. 1-8) in which the evaporator (23, FIG. 1-8) is arranged, to communicate with the first storage compartment (11, FIG. 1-5) when the cooling module is coupled to the cabinet (FIG. 4): and a second cold air duct (defined by 22 and 18, FIG. 4), different from the first cold air duct (21 and 29, FIG. 1-8) and extending from the second storage compartment (defined by 18, lower portion of 19, all portions of 20 and 22, FIG. 4), and configured to allow the portion of the cooling module (a portion comprising 23, FIG. 1-8) in which the evaporator (23, FIG. 1-8) is arranged, to communicate with the second storage compartment (defined by 18, lower portion of 19, all portions of 20 and 22, FIG. 4), but does not teach that the cooling module has first and second openings, that the first cold air duct is coupled to the first opening in the cooling module and is communicating with the first storage compartment via the first opening and that the second cold air duct is coupled to the second opening in the cooling module and is communicating with the second storage compartment via the second opening.  Park teaches a removable cooling module in the refrigerator (FIG. 2-4) wherein the cooling module has first and second openings (77a and 77b, FIG. 2-4), that the first cold air duct (61a, FIG. 2-4) is coupled to the first opening (77a, FIG. 2-4) in the cooling module and is communicating with the first storage compartment (51, FIG. 2-4) via the first opening (77a, FIG. 2-4) and that the second cold air duct (61b, FIG. 2-4) is coupled to the second opening (77b, FIG. 2-4) in the cooling module and is communicating with the second storage compartment (52, FIG. 2-4) via the second opening (77b, FIG. 2-4) in order to convey cold air to different storage compartments without any leaks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Rudick, to add first and second openings, that the first cold air duct is coupled to the first opening in the cooling module and is communicating with the first storage compartment via the first opening and that the second cold air duct is coupled to the second opening in the cooling module and is communicating with the second storage compartment via the second opening, as taught by Park, in order to convey cold air to different storage compartments without any leaks.
In reference to claim 2, Rudick and Park teach the refrigerator as explained in the rejection of claim 1, and Rudick additionally teaches wherein the cooling module comprises a module body (28, FIG. 1-8) to which the evaporator (23, FIG. 1-8) is mounted and having a module insulating material (inherent for all sections of the module facing outside environment in FIG. 1-8).
In reference to claim 3, Rudick and Park teach the refrigerator as explained in the rejection of claim 1, and Rudick additionally teaches wherein the cooling module comprises a base plate (27, FIG. 1-8) arranged below the module body, and the compressor and the condenser are mounted to the base plate (col 4, lines 5-10).
In reference to claim 4, Rudick and Park teach the refrigerator as explained in the rejection of claim 2, and Rudick additionally teaches wherein a first circulation duct is arranged to penetrate the cabinet; a guide duct is arranged to penetrate the module body; and the first circulation duct and the guide duct allow the first storage compartment to communicate with the portion of the cooling module in which the evaporator is arranged (duct system to and from chambers within the refrigerator cabinet 3, FIG. 1-8).
In reference to claim 14, Rudick and Park teach the refrigerator as explained in the rejection of claim 1, and Rudick additionally teaches wherein the first cold air duct (21 and 29, FIG. 1-8) is arranged to penetrate the cabinet (within 3, FIG. 1-8).
Claims 1-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20030027367A to Jung et al. (Jung) in view of Park.
In reference to claim 1, Jung teaches a refrigerator (FIG. 6-8) comprising a cabinet (300, FIG. 6-8) having a first storage compartment (620, FIG. 6-8) and a second storage compartment (610, FIG. 6-8), and a cooling module (400, FIG. 6-8) removably coupled to the cabinet (FIG. 6-8) and including an evaporator (611b, FIG. 6-8), a condenser (621, FIG. 6-8), and a compressor (623, FIG. 6-8), the cabinet including a first cold air duct (610b, FIG. 6-8) extending from the first storage compartment (620, FIG. 6-8) and configured to allow a portion of the cooling module (a portion comprising 611b, FIG. 6-8) in which the evaporator (611b, FIG. 6-8) is arranged, to communicate with the first storage compartment (620, FIG. 6-8) when the cooling module is coupled to the cabinet (FIG. 6b): and a second cold air duct (610a, FIG. 6-8), different from the first cold air duct (610b, FIG. 6-8) and extending from the second storage compartment (610, FIG. 6-8), and configured to allow the portion of the cooling module (a portion comprising 611b, FIG. 6-8) in which the evaporator (611b, FIG. 6-8) is arranged, to communicate with the second storage compartment (610, FIG. 6-8), but does not teach that the cooling module has first and second openings, that the first cold air duct is coupled to the first opening in the cooling module and is communicating with the first storage compartment via the first opening and that the second cold air duct is coupled to the second opening in the cooling module and is communicating with the second storage compartment via the second opening.  Park teaches a removable cooling module in the refrigerator (FIG. 2-4) wherein the cooling module has first and second openings (77a and 77b, FIG. 2-4), that the first cold air duct (61a, FIG. 2-4) is coupled to the first opening (77a, FIG. 2-4) in the cooling module and is communicating with the first storage compartment (51, FIG. 2-4) via the first opening (77a, FIG. 2-4) and that the second cold air duct (61b, FIG. 2-4) is coupled to the second opening (77b, FIG. 2-4) in the cooling module and is communicating with the second storage compartment (52, FIG. 2-4) via the second opening (77b, FIG. 2-4) in order to convey cold air to different storage compartments without any leaks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Jung, to add first and second openings, that the first cold air duct is coupled to the first opening in the cooling module and is communicating with the first storage compartment via the first opening and that the second cold air duct is coupled to the second opening in the cooling module and is communicating with the second storage compartment via the second opening, as taught by Park, in order to convey cold air to different storage compartments without any leaks.
	In reference to claim 2, Jung and Park teach the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein the cooling module comprises a module body (400, FIG. 6-8) to which the evaporator (611b, FIG. 1-8) is mounted and having a module insulating material (par 0087).
In reference to claim 3, Jung and Park teach the refrigerator as explained in the rejection of claim 1, and Jung additionally teaches wherein the cooling module comprises a base plate (base plate of 400, FIG. 6-8) arranged below the module body (body of 400, FIG. 6-8), and the compressor (623, FIG. 6-8) and the condenser (621, FIG. 6-8) are mounted to the base plate (base plate of 400, FIG. 6-8, onto which the components are mounted).
In reference to claim 4, Jung and Park teach the refrigerator as explained in the rejection of claim 2, and Jung additionally teaches wherein a first circulation duct (419a, FIG. 6-8) is arranged to penetrate the cabinet (300, FIG. 6-8); a guide duct (419, FIG. 6-8) is arranged to penetrate the module body; and the first circulation duct and the guide duct allow the first storage compartment to communicate with the portion of the cooling module in which the evaporator (611b, FIG. 6-8) is arranged (duct system to and from chambers within the refrigerator cabinet 300, FIG. 6-8).
In reference to claim 5, Jung and Park teach the refrigerator as explained in the rejection of claim 2, and Jung additionally teaches wherein the cooling module comprises a fan (415, FIG. 6-8) configured to move cold air, which is generated in the evaporator (611b, FIG. 6-8), to at least one of the first cold air duct and the second cold air duct when the cooling module is coupled to the cabinet (FIG. 6-8) and Park additionally teaches delivering the cold air to the at least one of the first cold air duct (61a, FIG. 2-4) and the second cold air duct (61b, FIG. 2-4) via the first (77a, FIG. 2-4) and second (77b, FIG. 2-4) openings in the cooling module.
In reference to claim 6, Jung and Park teach the refrigerator as explained in the rejection of claim 5, and Jung additionally teaches wherein the evaporator comprises a first evaporator (611b, FIG. 6-8) configured to supply cold air to the first cold air duct (610b, FIG. 6-8), and a second evaporator (611a, FIG. 6-8) configured to supply cold air to the second cold air duct (610a, FIG. 6-8); and the fan comprises a first fan configured to move cold air, which is generated in the first evaporator, to the first cold air duct, and a second fan configured to move cold air, which is generated by the second evaporator, to the second cold air duct (par 0081, fans not shown but a dedicated fan for each evaporator is provided).
In reference to claim 14, Jung and Park teach the refrigerator as explained in the rejection of claim 1, but they do not teach wherein the first cold air duct (610b, FIG. 6-8) is arranged to penetrate the cabinet (300, FIG. 6-8).  A different embodiment in Jung does teach a portion of the duct (419a, FIG. 6) from the cooling module (400, FIG. 6) which penetrates the cabinet (300, FIG. 6a and 6b) in order to prevent cooled air leaks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jung and Park, to have the first cold air duct arranged to penetrate the cabinet, as taught by Jung in a different embodiment, in order to prevent cooled air leaks.
In reference to claim 15, Jung and Park teach the refrigerator as explained in the rejection of claim 14, but Jung does not teach a duct cover arranged on a rear wall of the first storage compartment and configured to distribute cold air, which is supplied through the first cold air duct, to the first storage compartment.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerator air distributors having a diffuser or a similar duct end cover to be obvious in order to provide a controlled air distributor for uniform distribution.
Claims 7-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Park, as applied to claim 6 above, and further in view of U.S. Patent Application Publication 2016/0153694 to Ko et al. (Ko).
In reference to claim 7, Jung and Park teach the refrigerator as explained in the rejection of claim 6, but they do not teach wherein a third storage compartment is provided inside the cabinet; and a connection duct is configured to form at least one portion of a flow path through which cold air, which is generated by the second evaporator, flows to the third storage compartment.  Ko teaches a refrigerator (FIG. 3) wherein a third storage compartment (50b, FIG. 3) is provided inside the cabinet (11, FIG. 3); and a connection duct (142, FIG. 3) is configured to form at least one portion of a flow path (111, FIG. 3) through which cold air, which is generated by the second evaporator (241, FIG. 3), flows to the third storage compartment (50b, FIG. 3) in order to provide cooled air to an alternative compartment having a storage temperature which varies between 1 and 5ºC, as an alternative to the refrigerating (3ºC) and the freezing compartment (below zero ºC) (par 0123).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the refrigerator of Jung and Park, to add a third storage compartment is provided inside the cabinet; and a connection duct configured to form at least one portion of a flow path through which cold air, which is generated by the second evaporator, flows to the third storage compartment, as taught by Ko, in order to provide cooled air to an alternative compartment having a storage temperature which varies between 1 and 5ºC, as an alternative to the refrigerating (3ºC) and the freezing compartment.
In reference to claim 8, Jung, Park and Ko teach the refrigerator as explained in the rejection of claim 7, and Ko additionally teaches a connection duct damper (par 0142) arranged in the connection duct (142, FIG. 3).
In reference to claim 9, Jung, Park and Ko teach the refrigerator as explained in the rejection of claim 7, but they do not teach wherein the connection duct is arranged to penetrate the module body.  A different embodiment in Jung does teach a portion of the duct (419a, FIG. 6) from the cooling module (400, FIG. 6) which penetrates the module (400, FIG. 6a and 6b) in order to prevent cooled air leaks.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jung, Park and Ko, to have the first cold air duct arranged to penetrate the module, as taught by Jung in a different embodiment, in order to prevent cooled air leaks.
In reference to claim 10, Jung, Park and Ko teach the refrigerator as explained in the rejection of claim 7, and Ko additionally teaches wherein the first fan is arranged in the rear of the third storage compartment; and the second fan is arranged in the rear of the second storage compartment (FIG. 3). 
In reference to claim 11, Jung, Park and Ko teach the refrigerator as explained in the rejection of claim 10, and Ko additionally teaches a second circulation duct configured to guide air from the third storage compartment to the second storage compartment (FIG. 3).
In reference to claims 16-20, they claim the limitations similar to the limitations claimed in claims 7, 2, 9-10 and 7, respectively; thus, said claims 16-20 are rejected in a similar manner, as described in detail above.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Park and Ko as applied to claim 7 above, and further in view of U.S. Patent 2008/0314054 to An et al. (An).
In reference to claim 12, Jung, Park and Ko teach the refrigerator as explained in the rejection of claim 7, but they do not teach an ice making compartment provided inside the cabinet; and an ice making compartment cold air duct configured to guide cold air, which is generated in the second evaporator, to the ice making compartment.  An teaches a refrigerator (FIG. 1-6) comprising an ice making compartment (32, FIG. 1-6) provided inside the cabinet (3, FIG. 1-6); and an ice making compartment cold air duct (54, FIG. 1-6) configured to guide cold air, which is generated in the second evaporator (44, FIG. 1-6), to the ice making compartment (32, FIG. 1-6) in order to provide a functional ice maker and increase the capability of the refrigerator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jung, Park and Ko, to add an ice making compartment provided inside the cabinet and an ice making compartment cold air duct configured to guide cold air, which is generated in the second evaporator, to the ice making compartment, as taught by An, in order to provide a functional ice maker and increase the capability of the refrigerator.
In reference to claim 13, Jung, Park, Ko and An teach the refrigerator as explained in the rejection of claim 12, and An additionally teaches an ice making compartment damper (par 0035) arranged in the ice making compartment cold air duct (54, FIG. 3). 
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 4/8/2022, with respect to the rejection(s) of claim(s) 1-4 and 14 under 102 over Rudick and claims 1-6 under 102 over Jung have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, as explained in detail above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/7/2022